Case: 19-40834      Document: 00515469442         Page: 1    Date Filed: 06/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-40834                             June 29, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRISTIAN MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CR-46-16


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Cristian Mendoza pleaded guilty, pursuant to a plea agreement, to
conspiracy to possess with intent to manufacture and distribute 500 grams or
more of methamphetamine and was sentenced 420 months of imprisonment,
followed by five years of supervised release. He appeals, asserting that his
guilty plea was not knowing and voluntary because he pleaded guilty to an
offense for which he was certain to receive a guidelines range of life


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40834     Document: 00515469442     Page: 2   Date Filed: 06/29/2020


                                  No. 19-40834

imprisonment despite the magistrate judge advising him that his guidelines
range would not be determined until the PSR was prepared.               Mendoza
therefore contends that he was not aware of the consequences of his guilty plea
and that had he known that he faced a guidelines range of life imprisonment
he would not have pleaded guilty.
      Because Mendoza did not raise this issue in the district court, we review
for plain error only. See United States v. Alvarado-Casas, 715 F.3d 945, 953
(5th Cir. 2013).     The record of Mendoza’s rearraignment reflects that he
acknowledged that he understood the consequences of his plea – including the
maximum sentence that could be imposed and the operation of the Sentencing
Guidelines – and that he was pleading voluntarily, that no one had threatened
him or forced him to plead guilty, and that no one had made any promises other
than what was provided in the plea agreement.               Mendoza’s “solemn
declarations in open court . . . carry a strong presumption of verity.” United
States v. Palmer, 456 F.3d 484, 491 (5th Cir. 2006) (internal quotation marks,
brackets, and citations omitted). Contrary to Mendoza’s assertion, he did not
plead guilty to an offense for which he was certain to receive a guidelines range
of life imprisonment. To the extent Mendoza argues that the plea agreement
lacked consideration, the record reflects that he did, indeed, receive
consideration for his plea.     Mendoza has not shown any error, plain or
otherwise, with respect to the validity of his plea.
      Mendoza also asserts that his trial counsel was ineffective for failing to
object to the denial of an acceptance of responsibility reduction. Mendoza did
not raise this claim in the district court, and we conclude that this is not one
of the “rare cases” in which the record is sufficiently developed to allow
consideration of an ineffective assistance of counsel claim on direct appeal.
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014) (internal quotation



                                        2
    Case: 19-40834   Document: 00515469442     Page: 3   Date Filed: 06/29/2020


                                No. 19-40834

marks and citation omitted).      Thus, we decline to consider Mendoza’s
ineffective assistance claim without prejudice to his right to seek collateral
review. See id.
      AFFIRMED.




                                      3